Citation Nr: 1705226	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-18 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A July 2008 rating decision granted service connection for PTSD and assigned an initial 10 percent evaluation; a March 2014 rating decision later increased the initial evaluation to 30 percent.  A March 2010 rating decision denied a TDIU.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, the Veteran has not alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration (SSA), have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his PTSD in June 2002, February 2007, May 2007, June 2008, November 2013, and November 2015.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the Board in October 2016, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Under the General Rating Formula for Mental Disorders, in pertinent part, a 70 percent evaluation is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2016).  While a GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning a disability rating.  VAOPGCPREC 10-95.  

GAF scores ranging from 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2016).  

Turning to the facts in this case, as an initial matter, in addition to having PTSD, the Veteran has received a number of psychiatric diagnoses, including bipolar disorder, depressive disorder, polysubstance abuse, and a personality disorder with antisocial or borderline traits.  With that said, while some clinicians, for example in June 2008, have attempted to separate the symptomatology associated with each of the Veteran's psychiatric diagnoses, the Board cannot find that the weight of the evidence generally draws a clear distinction between the symptomatology associated with the Veteran's PTSD and that associated with his other diagnoses.  The Board will therefore assume that all of the Veteran's psychological symptoms are attributable to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran filed his underlying claim of entitlement to service connection in January 2002.  The Veteran underwent an examination in February 2002, at which time the Veteran reported that his last employment was with a car manufacturer in 1996.  The Veteran reported that he stopped working due to depression and problems with his right hand.  The Veteran reported that he was a recovering alcoholic, and he last consumed alcohol two years ago.  The Veteran complained of occasional suicidal thoughts, with the last such thought occurring a month before.  The Veteran's mood was depressed, and he complained of being easily startled.  The Veteran took Effexor, Xanax, and Klonopin in treatment of his symptoms.  The Veteran bathed, groomed, and dressed himself.  The Veteran sometimes cooked, bought groceries, engaged in light cleaning, and cleaned clothes.  The Veteran did not like crowds, he largely stayed at home, and he had stopped bowling.  The clinician assigned the Veteran a GAF score of 42 and found him unable to manage his own funds.  

The Veteran underwent a VA examination in June 2002, at which time the Veteran stated that he had to leave his job with a car manufacturer because of a 20-pound weight restriction on his right hand.  The examiner noted that the Veteran had steady employment for 30 years and 10 months with the car manufacturer; after the Veteran injured his thumb, he could no longer perform the work that was required of him.  The Veteran had the choice of taking a job with restricted physical requirements or retiring, and he chose to retire.  The Veteran indicated that while he did not wish to retire, his injury forced him to do so.  Since his 1996 retirement, the Veteran had occasionally run karaoke shows before stopping work entirely.  The Veteran did not attribute his lack of work to his depression; instead, he attributed it to his right hand injury.  The examiner noted that the Veteran had difficulty managing money responsibly, and he spent his money on baseball cards and gambling.  

The Veteran complained of difficulty sleeping, increasing feelings of isolation, and chronic depression.  The Veteran reported that he only enjoyed fishing.  The Veteran stated that he had strong family ties, and he had been married to his current spouse for 18 years.  The Veteran indicated that he had a history of suicidal ideations, but he denied any intent.  The Veteran's judgment was poor, and he had limited insight into his situation.  The Veteran complained of fleeting visual hallucinations, but he realized that they were fictitious, and the examiner found that they had minimal importance in his mental state.  The examiner assigned the Veteran a GAF score of 40.

In a January 2003 SSA mental status examination, the Veteran stated that he had been unemployed since 1997 because he had an operation in 1996 on his right hand.  After the operation, the Veteran indicated that he was not able to adequately perform his job as a tool clerk.  The Veteran was married and had one adult child.  The Veteran described his marriage as "fair" and his relationship with his child as "good".  The Veteran communicated daily with one close friend, and he had limited and casual contact with his neighbors.  The Veteran collected baseball cards.  The Veteran independently performed activities of daily living such as bathing, dressing, and grooming.  The Veteran occasionally cooked, cleaned the house, and did laundry.  The Veteran indicated that he was depressed, and he indicated that he had suicidal thoughts but no plan.  The clinician found the Veteran to be capable of managing his own funds, and that the Veteran had good contact with reality and fair memory.  The clinician assigned the Veteran a GAF score of 51.

In a March 2003 consultation, a psychologist noted that the Veteran continued to manage a variety of responsibilities of daily living, and he enjoyed fishing regularly.  The psychologist indicated that the Veteran experienced depression since at least 1997 and was socially isolated from most people.  

The Veteran underwent psychological assessments in April 2004 and May 2004, at which time the Veteran complained of depression, and he relied on his spouse to maintain contact with family and "the outside world".  The Veteran denied suicidal intent.  The clinician noted that the Veteran had maintained a good relationship with his adult son for the past several years, and he described his current marriage as very good.  The Veteran harbored feelings of guilt as a result of his impulsive spending on baseball cards.  The clinician assigned the Veteran a GAF score of 40.  

The Veteran reported that he used cocaine intravenously for approximately a month when his spouse left to visit her daughter for a number of weeks in July 2006.  The Veteran stated that he wanted to overdose, and the Veteran was arrested for cocaine possession.  In July 2006, the Veteran sought assistance with his dependence on Xanax and Methadone.  The Veteran took more than the recommended dose of Xanax and suffered withdrawal symptoms when trying to discontinue the medication.  The Veteran indicated that he experienced occasional psychotic symptoms such as hearing voices.  The Veteran was married, and he indicated that he was very close with his adult son.  The clinician assigned the Veteran a GAF of 45-50.  In December 2006, the Veteran reported that he had last used cocaine in July 2006.  The Veteran had a court date pending for a charge of dealing cocaine.  The clinician assigned the Veteran a GAF of 44.  

In association with the Veteran's 2007 guilty plea stemming from his 2006 drug charges, it was noted that although the Veteran did not have a significant criminal history, he had a pattern of substance abuse and a failure to follow-up on treatment opportunities.  The Veteran was sentenced to probation for five years.  In January 2007, a clinician assigned the Veteran a GAF score of 45.  The Veteran expressed anger after "fighting the government . . . for PTSD".  The Veteran isolated himself and remained at home.  The Veteran indicated that he had thoughts of killing himself and hurting other people, so he had to "just stay away from people".  The Veteran reported that he had a good relationship with his son from a previous marriage.  The Veteran indicated that he had an addictive personality and was addicted to food, women, and drugs.  

The Veteran underwent an additional VA examination in February 2007, at which time the Veteran was on house arrest for charges of aiding and abetting and dealing cocaine.  The examiner noted that the Veteran had begun a court-ordered outpatient substance abuse treatment program.  The Veteran had close and positive relationships with his adult son and grandchildren.  The Veteran had a close and loving relationship with his spouse.  The Veteran regularly attended church services, senior social events, and dinners.  Before his house arrest, the Veteran bowled occasionally with his church group.  The Veteran reported that he had been an active participant with veterans' groups and civic organizations.  The examiner found the Veteran to be competent to manage his financial benefits in his best interest.  The examiner assigned the Veteran a GAF score of 54.

In March 2007, a clinician assigned the Veteran a GAF score of 50.  The Veteran had been court-referred for treatment following an arrest for aiding and abetting the sale of cocaine.  The Veteran reported a long history of mood instability, and feelings of depression, anxiety, and anger.  The Veteran reported that he last used alcohol in December 2006.  The Veteran underwent an additional examination in May 2007, at which time the Veteran indicated that he was attempting to kill himself with his previous use of cocaine.  The Veteran indicated that he preferred to be alone than with people.  The Veteran indicated that he maintained friendships with some childhood friends.  The Veteran indicated that he belonged to a card club and previously collected baseball cards.  The examiner found that the Veteran had a good understanding of his financial affairs, and that the Veteran was capable of managing his financial affairs.  The examiner assigned the Veteran a GAF score of 54.

In September 2007, the Veteran reported experiencing sleep disturbances, extreme irritability, and mood fluctuation.  The clinician assigned the Veteran a GAF score of 47.  In a separate record from September 2007, a clinician noted that the Veteran attended church and had good living circumstances.  

The Veteran underwent an additional examination in June 2008.  The Veteran complained of experiencing crying spells, suicidal thoughts without plan or intent, and panic attacks, with the last such attack occurring three weeks before.  The Veteran experienced intrusive thoughts, hypervigilance, and avoidance.  The Veteran reported having poor concentration and a subjective sense of memory loss.  The Veteran reported having good relationships with his wife of 24 years, his son, and his grandsons.  The Veteran reported enjoying bowling and fishing.  The Veteran denied consuming illicit drugs since 2006.  The examiner found that the Veteran was able to manage routine responsibilities and self-care.  The Veteran reported that he had limited social and interpersonal relationships, but before his house arrest, he participated in a bowling league.  The examiner noted that the Veteran had occasional suicidal thoughts, but the Veteran did not wish to act on them, nor did he have plan or intent.  The Veteran had no homicidal thoughts, plans, or intent.  The examiner observed evidence of impaired impulse control and a history of chronic substance abuse.  The examiner assigned the Veteran three GAF scores: 70 for PTSD, 50 for polysubstance dependence, and 50 for a mood disorder not otherwise specified.  The examiner found that the Veteran's symptoms did not impact his ability to manage his financial affairs.  

In April 2009, the Veteran was admitted to the hospital after taking an overdose of Trazodone.  The Veteran indicated that he took about 20 Trazodone because he wanted to go to sleep and not wake up.  The Veteran denied having any suicidal thoughts or ideations, and he was released to follow up with mental health as needed.  The Veteran filed a claim of entitlement to a TDIU in June 2009, at which time he reported that he had last worked for a car manufacturer in 1996.  The Veteran stated that his PTSD symptoms "got so bad [that he] could not stand to be around people".  The Veteran indicated that his "violent outbursts constantly got [him] in trouble".  The Veteran indicated that he did not have to work with others closely with his previous employer.   In October 2009, it was noted that the Veteran had violated the terms of his probation in September 2009 by testing positive for cocaine use and failing to comply with VA's treatment recommendations.  In November 2009, it was recommended that the Veteran undergo addiction treatment due to the Veteran's extensive history of substance abuse and repeated relapses.  A clinician assigned the Veteran a GAF score of 45.    

In April 2010, VA found the Veteran to be a fugitive felon, citing an outstanding September 2009 warrant for obstructing justice.   In an April 2010 hearing before RO personnel, the Veteran reported symptoms of anger and sleep disturbance.  The Veteran complained of thoughts of hurting others, including wanting to choke his spouse based on how she drove him to the hearing that day.  The Veteran complained of intrusive thoughts of killing himself and panic attacks about four times a week.  The Veteran reported that he was legally separated from his spouse, who had left him for about three months.  The Veteran left jail in October 2010.  

In November 2011, the Veteran complained of problems with depression but indicated that antidepressant medications had helped him.  The Veteran indicated that he slept well for the most part.  The Veteran had not sought psychiatric treatment during the past year because he had been incarcerated on drug charges for the preceding 10 months.  In November 2012, the Veteran reported that his mood had been variable.  The Veteran described spending time with a friend singing karaoke.  The Veteran reported that he had in the past tried to overdose on cocaine; the Veteran said that he welcomed death but would not kill himself.  The Veteran indicated that he used to be social but had become more isolated.  The clinician assigned the Veteran a GAF score of 64.  In September 2013, a clinician assigned the Veteran a GAF score of 56.  In October 2013, a clinician noted that the Veteran was hostile, argumentative, and pressured.  The clinician found the Veteran to be grandiose, unrealistic, and irritable.  The clinician did not find the Veteran to be a danger to himself or others.  

The Veteran underwent a VA examination in November 2013, at which time the examiner found that the Veteran's symptoms would cause occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned the Veteran a GAF score of 70.  The Veteran stated that he purposefully smoked crack cocaine in order to test positive so that he "would be sent to jail and get his time over with".  The Veteran denied any substance abuse since October 2010.  The Veteran indicated that he enjoyed eating lunch with friends and spending time at veterans' organizations.  The Veteran enjoyed collecting baseball cards, bowling, and spending time with his grandchildren.  The Veteran was estranged from his son.  The examiner found the Veteran to be competent to manage his financial affairs.   

In April 2014, the Veteran tested positive for cocaine use, though he denied using cocaine.  In June 2014, the Veteran was admitted to a psychiatric unit from June 18, 2014, to June 20, 2014, after calling the suicide hotline.  The Veteran indicated that he was drunk and in a blackout at the time he threatened to harm himself.  A clinician noted that the Veteran's admission was not the result of a suicide attempt, and the Veteran was not at a high risk for suicide.  A clinician assigned the Veteran a GAF score of 40.  On June 20, 2014, the Veteran was arrested on two counts of intimidating a police officer.  The Veteran later denied having any suicidal or homicidal ideations or behaviors.  

In a March 2015 clinical assessment, the Veteran and his spouse reported that they had a loving marriage without major issues or problems.  The Veteran reported that he liked to stay home most of the day, but he also enjoyed bowling and singing karaoke.  In April 2015, a clinician noted that the Veteran was hospitalized after drinking heavily and threatening to blow up his house.  In a separate record from April 2015, the Veteran reported that he was experiencing anxiety after being arrested for intimidating police.  The clinician noted that the Veteran was drunk and using cocaine at the time of his arrest.  In September 2015, the Veteran reported that he and his spouse were in the process of buying a new house.  In October 2015, the Veteran reported that he was thankful for his wife's support and was proud of his grandsons.  

The Veteran underwent an additional VA examination in November 2015, at which time the examiner found that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or the Veteran's symptoms were controlled by medication.  The Veteran reported that he recently moved into a new home with his wife, and he enjoyed collecting sports memorabilia and singing karaoke.  The Veteran last saw his grandchildren about a year before, at which time his grandchildren stayed with him for two weeks.  The Veteran indicated that he did not speak with his son.  The Veteran indicated that he had fleeting suicidal ideation at times, but thoughts of his spouse, grandchildren, and dog prevented him from hurting himself.  The examiner found the Veteran to be capable of managing his financial affairs.  The examiner found that the Veteran's functioning remained the same since his last examination.  

In private treatment records from September 2015 to August 2016, clinicians noted that the Veteran had no thoughts of harming himself or others, or otherwise engaging in high-risk behavior.  

During the Veteran's October 2016 hearing before the undersigned, the Veteran indicated that he did not wish to harm himself.  The Veteran indicated that he stayed home all day and preferred spending time by himself.  The Veteran indicated that he had a lot of friends.  The Veteran indicated that he experienced panic attacks once or twice a month.  In an October 2016 record, the Veteran reported that he enjoyed bowling, and he lived independently with this spouse and dog.  The Veteran complained of anxiety, depression, and sleep disturbances.  

Turning to an application of the relevant laws and regulations to the facts in this case, the Board finds that the Veteran's disability picture shows the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent rating.  The evidence shows that the Veteran has not worked since 1996, he repeatedly abused drugs and alcohol, was incarcerated as a result of his substance abuse and behavioral issues, was psychiatrically hospitalized, and consumed cocaine to an extent that was characterized as suicidality or "welcoming death".  The Board finds that these symptoms are consistent with a single 70 percent disability rating throughout the period on appeal.  

In making this determination, the Veteran's GAF scores, generally ranging from 40 to 70, have been considered.  The Veteran showed GAF scores in the 40s most frequently throughout the period on appeal.  These GAF scores, which are indicative of "serious" symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the assignment of a 70 percent rating.  

With that said, the evidence does not show at any time the total occupational and social impairment that is associated with a 100 percent disability rating.  With regard to the Veteran's occupational impairment, while the Veteran has not been employed throughout the period on appeal, clinicians have generally found the Veteran to be capable of independently managing his financial affairs and managing his activities of daily living.  Furthermore, the Veteran has occasionally performed work involving karaoke.  The Veteran has otherwise shown a level of communication, judgment, perception, and memory that the Board finds to be inconsistent with a finding of total occupational impairment.  Accordingly, upon review of these facts, while the Board finds that the Veteran's psychiatric symptoms greatly affect the Veteran's occupational ability, such symptoms do not at any time result in the total occupational impairment that is associated with a 100 percent rating.  

With regard to the Veteran's social impairment, the Veteran has consistently complained of increasing, unwanted feelings social isolation.  Nevertheless, the Veteran has enjoyed a close relationship with his spouse and grandchildren throughout the appeal.  The Veteran has otherwise engaged in some social activities with friends and church.  The presence of these relationships shows that the Veteran is not totally socially impaired.  Thus, upon review of the evidence of record, the Board cannot find that the Veteran's social impairment is most consistent with a 100 percent disability rating at any time.  

In sum, the Board finds that the preponderance of the evidence is in favor of the assignment of a 70 percent rating for the Veteran's acquired psychiatric disability because the totality of the evidence of record supports a finding that the symptoms of the Veteran's disability were of a severity causing occupational and social impairment with deficiencies in most areas.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate with regard to the Veteran's service-connected PTSD because it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned rating for the level of impairment associated with his PTSD.  The Veteran does not have any PTSD symptoms that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has necessarily considered all of the PTSD-related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.



ORDER

A disability rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Given the Board has assigned a 70 percent rating for the Veteran's PTSD throughout the period on appeal, the Veteran's service-connected disabilities now meet the schedular criteria for the award of a TDIU, and the AOJ should revisit the issue.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


